"An officer's return of an attachment of the share or interest of any person in a corporation may be as general as a return of an attachment of all the defendant's real estate in a town, and the attachment may be made by the officer by leaving an attested copy of the writ and of his return thereon with a director of the corporation. Any director so served shall forthwith notify the clerk, treasurer, or cashier of such corporation of such attachment." Laws 1895, c. 93, s. 1.
Giving to this declaratory statute (which is entitled "An act to remove doubts in the construction of section 13, chapter 200 [220] of the Public Statutes, relating to the service of process") the weight to which it is entitled, we are of opinion that the defendant's motion to dismiss must be
Denied.
WALLACE, J., did not sit: the others concurred. *Page 304